Citation Nr: 1711543	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  12-07 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a bilateral knee disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1966 to October 1969.  He had additional reserve service from January 1970 to January 1972 and from June 1973 to June 1995, which included an activation period from January 1991 to March 1991 during Operation Desert Shield/Desert Storm.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

If VA provides a medical examination or opinion for the issue of service connection, whether or not obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Adequacy occurs when the Board is able to perform a fully informed adjudication.  Id.  As such, VA medical examinations must be based upon consideration of the Veteran's entire history and describe the disability present.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  Additionally, VA medical opinions must be based on accurate factual premises, address all applicable theories of entitlement, and be supported by clearly and fully articulated rationale.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120; Reonal v. Brown, 5 Vet. App. 458 (1993).  

Consistent with the Board's August 2014 remand in the current appeal, the RO afforded the Veteran in September 2014 a VA examination and opinion regarding his bilateral knee disability.  On examination, the VA examiner found that the Veteran had a current disability consisting of bilateral total knee replacement due to degenerative joint disease.  The VA examiner, however, opined that the Veteran's bilateral knee disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  Her stated rationale was that the record does not contain evidence to support the Veteran's contention that his current bilateral knee disability is secondary to active military service during the periods of March 1966 to October 1969.  

Indeed, the previous Board remand conferred on the Veteran the right to compliance with the remand directives therein.  In this regard, the Board finds that the requested VA examination and opinion are inadequate for rating purposes, as the VA examiner failed to adhere to the Board's precise directives.  In pertinent part, the VA examiner did not discuss the Veteran's service treatment record (STR) that shows he fell in the shower in December 1966 and injured his knee.  See August 2014 Board Remand.  Furthermore, the VA examiner did not determined whether the Veteran's left knee disability preexisted entrance to active duty in January 1991 and, in either event, failed to opine as to whether it is at least as likely as not that the current right and/or left knee disability is related to active duty service from January 1991 to March 1991.   Id.  Rather, the VA examiner's opinion was limited to the time period from March 1966 to October 1969. 

Accordingly, there has not been the required substantial compliance with the Board's remand directives.  Stegall, 11 Vet. App. at 268.  (holding that a remand by the United States Court of Appeals for Veterans Claims (Court) or the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders).  As such, remand is required for a new VA addendum opinion to address the deficiencies indicated above. 

The Board also notes that medical opinions should address all appropriate theories of entitlement.  See Robinson, 557 F.3d at 1361.  Therefore, if a finding is made that the Veteran's bilateral knee disability preexisted active duty service, it is incumbent upon the VA examiner to opine also as to whether the Veteran's bilateral knee disability was aggravated by his active duty service.  A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a).  

Further development is also required with respect to the Veteran's treatment records.  Specifically, a private medical opinion dated October 1993 indicates that the Veteran received treatment for chronic right knee pain from 1991 to 1993 from Dr. B. K.  See September 2010 Dr. B. K. Medical Opinion.  These records do not appear to be in the claims file.  Accordingly, on remand, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to include specifically private treatment records for chronic right knee pain from Dr. B. K.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, obtain an addendum VA opinion from an appropriate examiner to determine the nature and etiology of the Veteran's bilateral knee disability.  After a complete review of the record, the examiner should:

a)  Opine as to whether the Veteran's bilateral knee disability preexisted any period of active duty service.  (Active duty service is defined to include the Veteran's periods of service from March 1966 to October 1969 and January 1991 to March 1991.)  For any knee disability found to have preexisted either period of active duty, the examiner should opine as to whether it is at least as likely as not (i.e. 50 percent probability or greater) that the knee disability was aggravated (permanently worsened beyond its natural progression) by the Veteran's active duty service.  ["Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptoms.]

b)  For any knee disability found not to have pre-existed a period of active duty (from March 1966 to October 1969 and January 1991 to March 1991), opine as to whether it is at least as likely as not (i.e. 50 percent probability or greater) that the Veteran's bilateral knee disability had its onset during such period active duty service or is otherwise related to active duty service.  In rendering this opinion, the examiner is specifically instructed to discuss the December 1966 STR which indicates the Veteran fell and injured his knee. 

The examiner must provide a rationale for all opinions offered.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).

3.  Finally, readjudicate the issue on appeal based on all the evidence of record and all governing legal authority, including any additional information obtained as a result of this remand.  If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court are to be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

